Citation Nr: 1603601	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include spina bifida occulta, bilateral spondylolysis, and primary spondylolisthesis.

2.  Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1968.  However, the Board notes that a DD-214 has not been associated with the Veteran's claims file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This matter was previously before the Board in June 2010, when it was remanded for additional development.

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his claimed low back disability was caused or aggravated by his active duty service, as he did not experience low back pain until he was injured during basic training.  Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claims on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, as noted in the Introduction, a DD-214 for the Veteran's service from June to July 1968 appears to be missing from the Veteran's claims file.  Therefore, upon remand, a copy of the Veteran's DD-214 should be obtained and associated with the Veteran's claims file.

As detailed in the Board's June 2010 remand, in a February 1968 report of medical history upon entrance into service, the Veteran reported a history of "eye trouble," but denied a history of any other medical conditions.  In a March 1968 report of medical examination upon entrance into service, the Veteran was clinically evaluated as normal.  The Veteran's active service began on June 3, 1968, and on June 21, 1968, he sought medical treatment for back pain.  A June 24, 1968 orthopedic record and a June 26, 1968 report of medical examination document that the Veteran reported a 2-year history of back pain, and both records include diagnoses of spina bifida occulta at L-5, bilateral spondylolysis at L-5, and primary spondylolisthesis.  The June 1968 report of medical examination indicates that the Veteran's condition existed prior to service and was not aggravated by service beyond the natural progession of the disease, and it included a recommendation that the Veteran be discharged for a condition that existed prior to service.  A June 1968 medical board report lists a diagnosis of spina bifida occulta at L-5, with bilateral spondylolysis at L-5, and primary spondylolisthesis with an approximate date of origin of 1966.  The medical board noted that the Veteran's condition existed prior to service and was not aggravated by service.

In June 2010, the Board remanded the instant matter for a VA examination to ascertain the nature and etiology of the Veteran's claimed low back disability.  Given the Veteran's diagnosis of spina bifida occulta, the Board found that a VA examination was necessary to determine whether the Veteran's spina bifida occulta was subject to a superimposed injury during his period of service.  Additionally, for each back disability identified, the Board instructed the examiner to opine as to whether the disability had its clinical onset in service or was otherwise related to service.  Upon a finding of spina bifida occulta, spondylolysis, and/or spondylolisthesis, the Board directed the examiner to indicate whether the condition was an acquired disability, or a congenital or developmental defect.  Additionally, if the condition was found to be an acquired disability, the examiner was asked to opine as to whether it clearly existed prior to the Veteran's active service.

The Veteran was afforded a VA spine examination in July 2010.  However, a remand is necessary to obtain an addendum opinion, as the July 2010 VA examination report is inadequate and does not fully comply with the Board's June 2010 remand order.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once the VA undertakes an effort to provide an examination, it must ensure the examination was adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  First, the examiner did not provide an opinion as to whether any congenital or developmental defects were subject to a superimposed injury during the Veteran's active service.  Second, although the examiner noted that based on medical literature, spondylolysis is a developmental crack of the vertebrae, the examiner failed to indicate whether the Veteran's bilateral L-5 spondylolysis is a developmental defect or developmental disease.  Third, with respect to the Veteran's spondylolisthesis, the examiner wrote that spondylolytic defects are usually acquired between certain ages, and he opined that the Veteran's spondylolisthesis was an acquired disability that occurred and clearly existed prior to service.  Service connection may be warranted for acquired diseases, as well as diseases of congenital, developmental, or familial origin; however, it is not warranted for congenital or developmental defects.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  Accordingly, clarification is required as to whether the Veteran's bilateral L-5 spondylolysis is a developmental defect or developmental disease, and as to whether the Veteran's primary spondylolisthesis is a defect or disease.  

As noted in the Board's June 2010 remand order, the issue of entitlement to non-service connected pension benefits hinges on whether the Veteran was discharged from service due to a service-connected disability.  Although the Veteran did not have at least 90 days of active service, he may also meet the service requirement for nonservice-connected pension if it is found that he was discharged from service due to a service-connected disability.  See 38 U.S.C.A. § 1521  (West 2002); 38 C.F.R. § 3.3 (2015).  Accordingly, this issue is inextricably intertwined with the issue of entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  For this reason, the Board will defer consideration of the Veteran's appeal regarding entitlement to non-service connected pension benefits.  See id.

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associated with the Veteran's claims file a copy of the Form DD-214 for the Veteran's period of service from June 1968 to July 1968, and associate it with the Veteran's claims file.  If the search for the Veteran's Form DD-214 yields negative results, the claims file must be properly documented as to the unavailability of the Form DD-214.  

2.	Obtain an addendum opinion from the examiner who conducted the July 2010 VA examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine the nature and etiology of the Veteran's claimed low back disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiries, and all findings should be set forth in detail:

a.  The examiner should clarify whether the Veteran's bilateral L-5 spondylolysis constitutes a developmental defect or a developmental disease.  

b.  The examiner should clarify whether the Veteran's primary spondylolisthesis constitutes a defect or a disease.  If the examiner finds that the Veteran's primary spondylolisthesis is a disease, the examiner should specify whether it is an acquired disease, or one of congenital, developmental, or familial origin.

c.  For any congenital or developmental defects that are identified, to include spina bifida occulta, the examiner should opine as to whether the Veteran now has any additional disability due to an in-service disease or injury superimposed upon such congenital or developmental defect.

d.  For any diseases that are identified, the examiner should opine as to whether the disability clearly and unmistakably existed prior to service, and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of active service.

e.  For any other low back disability that is not a congenital or developmental defect, and/or did not preexist the Veteran's active duty service, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent) that it originated during the Veteran's active duty service or is in any other way causally related to his active duty service.

For VA purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See id.

For the purposes of the opinions being sought, the examiner should specifically address the Veteran's contention that he began suffering from low back pain when he was injured during basic training, not before, and that he has suffered from low back pain since service.

A complete rationale should given for any opinion that is set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symtomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefits sought remain denied, furnish the Veteran a supplemental statement of the case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


